Citation Nr: 1500282	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-16 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Veteran served on active duty from September 1965 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In September 2014, the Veteran testified before the undersigned Veterans Law Judge via videoconference; a transcript of the hearing is of record.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder includes a transcript of the September 2014 hearing but does not include any additional relevant evidence.  The VBMS e-folder does not contain any evidence relevant to the claims on appeal, but does include a claim for additional compensation for dependents.  

The issue of entitlement to additional compensation for dependents has been raised by the record in an August 2014 Report of General Information, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain a supplemental audiological opinion, and the matters are REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss and tinnitus.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for records from the Detroit VA Medical Center (VAMC), dated since October 2009.

The Veteran should be asked to clarify whether he has received treatment from either Dr. D. (as identified in a September 2009 VA treatment record) or Dr. T.S.W. (as identified in a May 2012 letter) for his bilateral hearing loss or tinnitus.  If so, and after any necessary releases are provided, records from these private providers should be requested.    

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  Ask the Veteran whether he filed a claim for or is in receipt of Social Security Administration (SSA) disability benefits based on either his bilateral hearing loss or tinnitus.  If he provides a positive response, obtain from the SSA a copy of any decision regarding the Veteran's claim for disability benefits, as well as copies of all medical records underlying those determinations.  

3.  After all available records have been associated with the claims file/e-folder, forward the claims file to the audiologist that conducted the July 2010 VA examination, if available, for a supplemental opinion.  The claims folder must be made available to the examiner for review of the case.  IF DEEMED NECESSARY BY THE EXAMINER OR BY THE RO ADJUDICATORS, A NEW EXAMINATION MAY BE CONDUCTED. A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must offer an opinion addressing the following questions:

(1) Did the Veteran have any hearing loss in either ear upon entrance into service in September 1965?

(2) If the examiner determines that the Veteran had a pre-existing hearing loss disability, in either ear, upon entrance into service in September 1965, she must provide an opinion as to whether that hearing loss increased in severity during service and, if so, whether there is obvious or manifest (clear and unmistakable) evidence that such increase was due to the natural progression of the disorder.

(3) If the examiner determines that the Veteran did not have a pre-existing hearing loss disability, in either ear, upon entrance into service in September 1965, she must provide an opinion as to whether that hearing loss began during active service or is related to any incident of service, to include in-service noise exposure.

(4) The examiner must provide an opinion as to whether the Veteran's tinnitus began during active service or is related to any incident of service, to include in-service noise exposure.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, her attention is drawn to the following:

* In his Report of Medical History at induction in June 1965, the Veteran denied having or ever having had ear trouble.  

* On induction examination in June 1965, clinical evaluation of the ears was normal.  Hearing was 15/15 for whispered voice, bilaterally.  Audiometric testing showed pure tone thresholds as follows.  The ASA measurements, as recorded on examination are reported, with the comparable ISO (ANSI) measurements, in adjacent parentheses.  In the right ear audiometric testing showed pure tone thresholds at frequencies of 500, 1000, 2000, 3000, and 4000 hertz of 5 (20), 15 (25), 10 (20), 5 (15), and 5 (10) decibels, respectively.  Pure tone thresholds in the left ear at frequencies of 500, 1000, 2000, 3000, and 4000 hertz were 5 (20), 5 (15), 5 (15), 10 (20), and 5 (10) decibels, respectively.  A stamp on the induction examination report indicates that the automatic audiometer was inoperative.  

* A September 1965 stamp on the June 1965 induction examination report states that physical inspection was accomplished and no additional defects were discovered.  

* In his Report of Medical History at separation in July 1967, the Veteran denied having or ever having had ear trouble or hearing loss.  

* On separation examination in July 1967, clinical evaluation of the ears was normal.  Audiometric testing showed pure tone thresholds as follows.  The ASA measurements, as recorded on examination are reported, with the comparable ISO (ANSI) measurements, in adjacent parentheses.  In the right ear audiometric testing showed pure tone thresholds at frequencies of 500, 1000, 2000, and 4000 hertz of 10 (25), 10 (20), 10 (20), and 20 (25) decibels, respectively.  Pure tone thresholds in the left ear at frequencies of 500, 1000, 2000, and 4000 hertz were 10 (25), 5 (15), 10 (20), and 20 (25) decibels, respectively.  Hearing was not tested at 3000 hertz in either ear.  

* In an August 1999 letter, Dr. D.M.D wrote that the Veteran had bilateral sensorineural hearing loss related to both his age and to noise exposure.

* In a September 1999 letter, Dr. C.B.D. wrote that the Veteran had a long-term hearing loss bilaterally and had been exposed to work noise for over 30 years.  He noted that the Veteran had worked in a press room and that, early on, he wore hearing protection, for approximately five hours a day.  The physician commented that the Veteran's predominant hearing loss was at 4000 hertz which suggested noise-induced hearing loss as the etiology.    

* A November 2003 chiropractic record asked the Veteran to mark if he had difficulty with any of a number of conditions.  He marked that he had hearing difficulty but did not mark that he had ringing of the ears or ear aches.  

* A June 2006 graphical report of audiometric testing appears to report pure tone thresholds as follows.  In the right ear audiometric testing showed pure tone thresholds at frequencies of 500, 1000, 2000, and 4000 hertz of 15, 15, 50, and 45 decibels, respectively.  Pure tone thresholds in the left ear at frequencies of 500, 1000, 2000, and 4000 hertz were 15, 20, 50, and 45 decibels, respectively.  It does not appear that testing was performed at 3000 hertz.  

* A May 2009 graphical report of audiometric testing appears to report pure tone thresholds as follows.  In the right ear audiometric testing showed pure tone thresholds at frequencies of 500, 1000, 2000, and 4000 hertz of 10, 15, 50, and 50 decibels, respectively.  Pure tone thresholds in the left ear at frequencies of 500, 1000, 2000, and 4000 hertz were 10, 20, 50, and 50 decibels, respectively.  It does not appear that testing was performed at 3000 hertz.  

* A May 2009 treatment record reports that the Veteran had longstanding hearing loss from acoustic trauma and notes that he was in the military and performed factory work for an automobile manufacturer.  He reported some mild nasal drainage, but denied any other head, neck, or otic complaints.  The assessment was acoustic trauma sensorineural hearing loss with presbycusis.  

* In his December 2009 claim for service connection, the Veteran stated that he started to lose his hearing in basic training from firing his rifle and being in and around trunks and tanks that were being refueled at the firing range.  He indicated that his hearing loss disability began in October 1965.  

* In a January 2010 statement, the Veteran reported that he had had tinnitus since it occurred during his active duty military service.  

* January 2010 statements from the Veteran's brothers and sister-in-law report that he had a noticeable hearing loss after returning from military service and leaving a noisy work environment in the automobile industry.  

* In a March 2010 statement, the Veteran reported that he had no hearing loss problems when he was inducted into service in September 1965 and began to experience some hearing loss during basic training and Advanced Individual Training (AIT).  He reported in-service noise exposure in the course of his duties refueling tanks, trucks, and personnel carriers, at which time he was exposed to noise exposure from firing of howitzers for two days at a time.  He added that he was not provided ear protection and the noise was so loud that it physically hurt his ears.  He reported that, after this noise exposure, his ears started ringing and had continued since.  

* A July 2010 VA examination report reflects that the Veteran reported military noise exposure as a petroleum specialist and in the motor pool.  He described occupational noise exposure from working in an automobile plant.  He did not report any recreational noise exposure.  The examiner noted that he had a congenitally malformed right ear pinna.  The Veteran described bilateral tinnitus with a date of onset 15 to 20 years earlier.  Audiometric testing revealed pure tone thresholds as follows.  In the right ear audiometric testing showed pure tone thresholds at frequencies of 500, 1000, 2000, 3000, and 4000 hertz of 10, 15, 55, 55, and 55 decibels, respectively.  Pure tone thresholds in the left ear at frequencies of 500, 1000, 2000, 3000, and 4000 hertz were 15, 25, 55, 50, and 55 decibels, respectively.  Speech recognition scores on the Maryland CNC Word List were 84 percent in the right ear and 80 percent in the left ear.  

* The July 2010 VA examiner noted that the June 1965 enlistment audiological evaluation and the July 1967 discharge audiological evaluation yielded normal hearing, bilaterally.  She opined that, since the discharge audiological evaluation yielded normal hearing, bilaterally, the Veteran's current hearing loss was not related to military service.  Regarding his tinnitus, she indicated that she could not resolve the issue without resort to mere speculation sine the Veteran was also exposed to occupational acoustic trauma.  

* During the September 2014 hearing, the Veteran testified that, prior to entry into service, he worked at a bicycle manufacturing company for about three months, where he did not experience noise exposure.  He indicated that he was not aware of any pre-existing hearing loss disability prior to entry into service.  He testified that, during service, he worked as a petroleum storage specialist, which involved servicing military vehicles.  He reported in-service noise exposure while servicing artillery vehicles involved in training exercises.  He added that he was not given adequate hearing protection when he was servicing vehicles out in the field.  

* The Veteran testified in September 2014 that he complained about his hearing in 1967 and he recalled his hearing being tested.  He added that he complained about his hearing at least twice during service.  He stated that he was given earplugs during service, but they were not adequate for being "out there in the field with the big artillery tanks blasting off."  He added that he saw a private physician regarding his hearing about two or three months after discharge from service, but those records were not available.  The Veteran asserted that his hearing was damaged during service and his post-service noise exposure made it worse.  

In rendering the requested opinion, the examiner must consider and address the Veteran's reports of in-service noise exposure (which he is competent to make), any threshold shifts during service, and the converted audiological findings from the June 1965 and July 1967 examinations.  

The examiner is advised that, as concerning claims of entitlement to service connection for hearing loss, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

THE EXAMINER IS ALSO ADVISED THAT THE COURTS HAVE HELD THE MERE ABSENCE OF IN-SERVICE EVIDENCE OF HEARING LOSS OR OF SIMILAR ABSENCE OF EVIDENCE OF HEARING LOSS ON A SEPARATION EXAMINATION IS NOT FATAL TO A CLAIM OF SERVICE CONNECTION FOR THE DIORDER. 

INSTEAD, SERVICE CONNECTION MAY BE FOUND WITH A SHOWING OF A CURRENT HEARING LOSS DISABILITY AND A MEDICALLY SOUND BASIS FOR ATTRIBUTING THE DISORDER TO SERVICE - Hensley v. Brown, 5 Vet. App. 155   (1993).

The examiner is further advised that in-service noise exposure need not be the only or the primary cause of the Veteran's hearing loss and/or tinnitus to substantiate the claims for service connection; it must only be a contributing source.

Reiterating, if further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






